Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-167783, in view of JP 63-231927.
	Regarding claims 1 and 8, JP ‘783 teaches a method of using the apparatus, as shown in figures 1-11.  JP ‘783 discloses a winding device (figure 1) for a sheet-like belt W including a table 2a on which to place a sheet-like belt and winding the sheet-like belt placed on the table (i.e., which shows W floating above the table 2a, claim 4), comprising: a winding cylinder 5 around which the sheet-like belt wound (i.e., a winding end tip of the material is inherently pressed in order for the material to be wound, claim 
	JP ‘783 shows the means for holding the web using 6a-d rather than an attracting means (i.e., a magnet, claim 6).
	JP ‘927 discloses the concept of using a magnet 19 actuated by a cylinder 20 to attract the web material, as same as applicant, see figures 1-4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of JP ‘783 to include an attracting means (i.e., using a magnet) as suggested by JP ‘927 and add any desire amount of magnets to enhance the attracting means, to show that there are many ways to hold the belt material during winding.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 3, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
SK
2/10/22
/SANG K KIM/           Primary Examiner, Art Unit 3654